                      UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF TENNESSEE
                           NASHVILLE DIVISION

 UNITED STATES OF AMERICA                  )
                                           )
                                           )       CASE NO. 3:16-00237
                                           )       JUDGE TRAUGER
 v.                                        )
                                           )
                                           )
KRISTEN PETTERSEN MORRISON                 )




            MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL

        Through counsel, defendant Kristen Morrison requests that the Court allow

her to file, under seal, a motion to postpone her self-surrender date.

        In support of this motion, Ms. Morrison would show the following: the

“Administrative Practices and Procedures for Electronic Case Filing (ECF)” requires

parties to file a motion seeking leave of court prior to filing any documents

electronically under seal. In this case, the attached motion contains personal

medical information, and defense counsel therefore requests that it be placed under

seal. Copies have been provided to the government.

                                        Respectfully submitted,


                                        s/ Caryll S. Alpert
                                        CARYLL S. ALPERT (BPR # 017021)
                                        Assistant Federal Public Defender
                                        810 Broadway, Suite 200
                                        Nashville, Tennessee 37203
                                        615-736-5047
                                        Attorney for Kristen Pettersen Morrison




      Case 3:16-cr-00237 Document 93 Filed 03/07/19 Page 1 of 2 PageID #: 327
                          CERTIFICATE OF SERVICE

      I hereby certify that on March 7, 2019, I electronically filed the foregoing
Motion for leave to file under seal with the clerk of the court by using the CM/ECF
system, which will send a Notice of Electronic Filing to the following: John Webb,
Assistant United States Attorney, 110 Ninth Avenue South, Suite A-961, Nashville,
Tennessee 37203.


                                      s/ Caryll S. Alpert
                                      CARYLL S. ALPERT




                                         2

   Case 3:16-cr-00237 Document 93 Filed 03/07/19 Page 2 of 2 PageID #: 328
